 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1743 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
Congratulating Gerda Weissmann Klein on being selected to receive the Presidential Medal of Freedom. 
 
 
Whereas Gerda Weissmann was born in Bielsko, Poland in 1924; 
Whereas within months of the German invasion of Poland in 1939, Ms. Weissmann’s brother Arthur was taken away by the Germans and the remainder of her family was forced to live in a ghetto; 
Whereas Ms. Weissmann was soon separated from her parents, who were sent to Auschwitz; 
Whereas Ms. Weissmann was forced to spend the next 3 years in a succession of slave-labor and concentration camps; 
Whereas in 1945, Ms. Weissmann was forced to walk in a 350-mile death march during which 2,000 women, including Ms. Weissmann, were subjected to starvation, exposure, and arbitrary execution; 
Whereas the death march ended in Volary, Czechoslovakia, when the survivors were liberated by the United States Army; 
Whereas Ms. Weissmann was one of less than 120 women to survive the death march; 
Whereas one of the American Army officers who helped liberate the survivors was German-born Lieutenant Kurt Klein, whose parents had been murdered in Auschwitz; 
Whereas Ms. Weissmann and Lieutenant Klein fell in love, got married, and moved to the United States to start a family; 
Whereas upon moving to the United States, Mrs. Weissmann Klein worked vigilantly to promote Holocaust education and remembrance, teach tolerance, and combat hunger; 
Whereas Mrs. Weissmann Klein’s first book, All But My Life, was published in 1957, and chronicles her courageous struggle for survival during the Holocaust; 
Whereas One Survivor Remembers, a documentary about Mrs. Weissmann Klein’s experiences during the Holocaust, won an Academy Award in 1996;
Whereas Mrs. Weissmann Klein’s lifelong work has been to repay this country for her freedom and the boundless opportunities given to her, she founded Citizenship Counts, a nonprofit organization that teaches today’s youth to appreciate and celebrate the majesty of their American citizenship;
Whereas Mrs. Weissmann Klein’s life and work have inspired generations of Americans and countless individuals from around the world; and  
Whereas, on November 17, 2010, President Barack Obama announced that Gerda Weissmann Klein would be awarded the Presidential Medal of Freedom: Now, therefore, be it  
 
That the House of Representatives congratulates Gerda Weissmann Klein on being selected to receive the Presidential Medal of Freedom. 
 
Lorraine C. Miller,Clerk.
